DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed August 16th, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to teach the newly disclosed claim limitations, including for dependent claims 2-15.
Applicant’s arguments, see pages 7-8, filed August 16th, 2022, with respect to the rejection(s) of claim 17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to teach the newly disclosed claim limitations, including for dependent claims 18-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-6, 8, 13 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan et al. (U.S. Pub. No. 2010/0305559), herein referred to as “Brannan”.
Regarding claim 1, Brannan teaches an antenna system for tissue ablation (microwave ablation system 10), the antenna system comprising: 
an energy transmission member (feedline 102); 
an antenna body (distal radiating section cylinder 124) coupled to the energy transmission member ([0030]: A distal radiating section cylinder 124 is coupled to a distal end of the inner conductor 103; where the inner conductor is part of the feedline102/energy transmission member); 
a fluid source (coolant source 18); and 
a choke member (balun short 110) including a choke body (inner circumference of balun short 110) and a choke connector (outer circumference of balun short 110, since they are integrally formed) electrically coupling the choke body to the energy transmission member ([0034]: Balun short 110 may form an electrical connection between outer conductor 105), the choke body having an axial length and the choke connector extending along a majority of the axial length of the choke body and contacting the choke body along the majority of the axial length (where if they are portion of the same structure (integrally formed), then the two sections will be in direct contact with each other along the entire length of the choke member), the choke connector in direct contact with a fluid from the fluid source, the choke connector disposed between the choke body and the energy transmission member (wherein the choke connector (outer circumference of balun short 110) is between the choke body (inner circumference of balun short 110) and energy transmission member (feedline 102)), the choke connector forming a delivery path for the fluid between the choke body and the energy transmission member ([0034]: A coolant chamber 117 may be defined by the inner surface of catheter 130, o-ring 126, balun short 110, and the outer surface of outer conductor 105 … cooling may be achieved passively by thermal convection (e.g., ventilation provided by the at least one notch 111), or actively by the flow of coolant within the probe 100), wherein the choke connector and the choke body are integrally formed of a continuous wire mesh ([0034]: Balun short 110 may additionally or alternatively be formed from conductive screen, mesh or woven materials; wherein if the balun is made of mesh, the choke connector (outer circumference of the balun) will be in direct contact with the fluid and will form a delivery path for the fluid between the choke body (inner circumference of the balun) and energy transmission member (feedline 102)).
Regarding claim 3, Brannan teaches wherein the antenna system is configured such that the fluid flows through the choke member ([0034]: A coolant chamber 117 may be defined by the inner surface of catheter 130, o-ring 126, balun short 110, and the outer surface of outer conductor 105. Balun short 110 may additionally or alternatively be formed from conductive screen, mesh or woven materials; wherein if the balun is made of a mesh and it defines part of the coolant chamber 117, fluid will flow through the choke member). 
Regarding claim 4, Brannan teaches wherein the choke body is concentric with the energy transmission member ([0034]: a balun short 110 that is coaxially disposed around an outer conductor, located proximally of a distal end 119 of outer conductor; wherein the outer conductor is the outermost layer of the energy transmission member/feedline 102).
Regarding claim 5, Brannan teaches wherein the choke body is a tubular member (see Fig. 2 where balun short 110 is shown as a tubular/cylindrical shaped structure).
Regarding claim 6, Brannan teaches wherein the energy transmission member (feedline 102) includes an inner conductor (inner conductor 103), an outer conductor (outer conductor 105), and a dielectric layer between the inner conductor and the outer conductor ([0029]: The feedline 102 includes an inner conductor 103 disposed coaxially within an outer conductor 105 and a dielectric (e.g., insulator) 104 concentrically disposed between the inner conductor 103 and outer conductor 105).
Regarding claim 8, Brannan teaches wherein the continuous wire mesh comprises a first braided layer, wherein the first braided layer is braided over the outer conductor ([0034]: a balun short 110 that is coaxially disposed around a outer conductor … Balun short 110 may additionally or alternatively be formed from conductive screen, mesh or woven materials).
Regarding claim 13, Brannan teaches wherein the choke member forms a cup-shape around the energy transmission member (see Fig. 2, where balun short 110 is a cylindrical/cup shape around feedline 102 and anything cylindrical is seen as cup-shaped).
Regarding claim 17, Brannan teaches a method for delivering energy for ablation ([0002] The present disclosure relates to systems and methods for providing energy to biological tissue and, more particularly, to a microwave ablation surgical probe having a concentric tubular structure and conical distal tip, and methods of use), the method comprising: 
conducting energy ([0009]: A cable provides electromagnetic energy to the probe via a coaxial conductor) to an antenna body ([0030]: A distal radiating section cylinder 124 is coupled to a distal end of the inner conductor 103) through an energy transmission member (coaxial feedline 102), 
conducting energy ([0009]: A cable provides electromagnetic energy to the probe via a coaxial conductor) through a choke member (balun short 110) coupled to the energy transmission member ([0034]: a balun short 110 that is coaxially disposed around an outer conductor (of feedline 102) … Balun short 110 may form an electrical connection between outer conductor 105), the choke member including a choke body (inner circumference of balun short 110) and a choke connector (outer circumference of balun short 110) disposed between the choke body and the energy transmission member, the choke connector electrically coupling the choke body to the energy transmission member, wherein the choke member is formed from a continuous wire mesh ([0034]: Balun short 110 may be formed from conductive material (e.g., metallic or conductive polymeric material) to form an electrical connection between outer conductor 105 and conductive tube 116 … Balun short 110 may additionally or alternatively be formed from conductive screen, mesh or woven materials; where if the choke body and choke connector are portions of the same structure (integrally formed), then the two sections will be in direct contact with each other along the entire length of the choke member); and 
providing a fluid from a cooling system ([0009]: provides coolant via a fluid conduit) through the choke member such that the choke connector is in direct contact with the fluid and the choke connector forms in a fluid path between the choke body connector and the energy transmission member ([0034]: A coolant chamber 117 may be defined by the inner surface of catheter 130, o-ring 126, balun short 110, and the outer surface of outer conductor 105; wherein if the balun is made of mesh, the choke connector (outer circumference of the balun) will be in direct contact with the fluid and will form a delivery path for the fluid between the choke body and energy transmission member (feedline 102)). 
Regarding claim 18, Brannan teaches wherein the fluid flows through the choke member by flowing through the choke body and the choke connector in a distal direction ([0034]: A coolant chamber 117 may be defined by the inner surface of catheter 130, o-ring 126, balun short 110, and the outer surface of outer conductor 105; wherein if the coolant chamber 117 is located distally of balun short 110 and balun short 110 is made of a mesh, then fluid will flow through the choke body and choke connector in a distal direction to reach coolant chamber 117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, as applied to claim 1, further in view of Ladtkow (U.S. Pub. No. 2014/0046316, previously cited), herein referred to as “Ladtkow”.
Regarding claim 2, Brannan fails to disclose a flexible tube extending over the energy transmission member and the choke member, wherein the delivery path for the fluid is between the flexible tube and the energy transmission member; and 
a sheath extending over the flexible tube, the sheath forming a return path for the fluid dispensed from a distal end of the flexible tube.
However, Ladtkow discloses an antenna assembly (Abstract: microwave ablation system) with a flexible tube (walls of lumens 19a’/19c’; see annotated Fig. 3B, below; [0096]: The lumen configurations illustrated in FIGS. 2 and 3A-3C provide the assembly 12 with the needed flexibility) extending over the energy transmission member (cable 36) (see Fig. 3B where the lumen wall/flexible tube is around the cable 36/energy transmission member) and the choke member (see Fig. 4 where choke 52 is coupled to coaxial cable 36), wherein the delivery path for the fluid is between the flexible tube and the energy transmission member ([0098]: The outflow and inflow lumens 19a, 19c extend a predetermined distance within the assembly 12 and can function with various coolant feedback protocols (e.g., open or closed feedback protocols)); and 
a sheath (elongated housing 23) extending over the flexible tube (see Fig. 3B where elongated housing 23 contains lumens 19a’/19c’ & their respective walls), the sheath forming a return path (19a’ in Fig. 3B) for the fluid dispensed from a distal end of the flexible tube ([0098]: the inflow lumens 19c extend distally of the outflow lumens 19a; so fluid is dispensed at the distal end).

    PNG
    media_image1.png
    352
    476
    media_image1.png
    Greyscale

Figure 1: Ladtkow’s Fig. 3B showing the flexible tube
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Brannan to include the flexible tube and sheath of Ladtkow for the purpose of enabling the use of various feedback protocols and to directly cool through intimate fluid contact of the coaxial microwave structures (Ladtkow: [0098]).

Claims 7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, as applied to claim 6, further in view of Eshel et al. (U.S. Pat. No. 4823812, previously cited), herein referred to as ‘Eshel’
Regarding claim 7, Brannan fails to disclose wherein the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer. 
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and wherein the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer (Col. 3, lines 24-27: outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the outer conductor of Brannan to the dual layer conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22).
Regarding claim 9, Brannan discloses wherein the first braided layer comprises a first portion braided directly over the outer conductor ([0034]: a balun short 110 that is coaxially disposed around an outer conductor … Balun short 110 may additionally or alternatively be formed from conductive screen, mesh or woven materials) 
But fails to disclose a second portion spaced from the outer conductor, wherein the second portion forms the choke body
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and a second portion spaced from the outer conductor (Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the dielectric layer is the same as a spacer), wherein the second portion forms the choke body (Col.2, lines 19-21: forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the single portion outer conductor of Brannan to the two-section conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22).
Regarding claim 10, Brannan in view of Eshel discloses wherein the first braided layer further comprises a third portion between the first portion and the second portion, wherein the third portion forms the choke connector (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the two parallel sections of 13 are the first/second portions and fold is the third portion located between, see arrows in from annotated Fig. 6 below; in Eshel’s disclosure the energy transmission member and the choke are the same structure so therefore the fold enables the energy transmission member to also comprise a choke and is therefore an equivalent to a connector).  

    PNG
    media_image2.png
    206
    613
    media_image2.png
    Greyscale

Figure 2: Eshel Fig. 6 showing the fold
Regarding claim 11, Brannan in view of Eshel discloses wherein the continuous wire mesh further comprises a second braided layer, wherein the second braided layer is formed over the first braided layer (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor).  
Regarding claim 12, Brannan in view of Eshel discloses wherein the first braided layer is formed in a first axial direction and the second braided layer is formed over the first braided layer in a second axial direction, wherein the second axial direction is opposite to the first axial direction (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor; additionally, if the layer is folded over itself, the layers’ patterns will then be in opposite directions).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, as applied to claim 1, further in view of Dickhans et al. (U.S. Pub. No. 2018/0036069, previously cited), herein referred to as “Dickhans”.
Regarding claim 14, Brannan fails to disclose wherein a distal end of the choke member is sealed.
However, Dickhans discloses wherein a distal end of the choke member (choke braid 340) is sealed (shrink tube 350; see Figs. 32 & 33 where shrink tube 350 extends over a distal end of choke 340). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the exposed choke of Brannan to the sealed choke of Dickhans for the purpose of securing the choke braid (340) to the choke tube (330) and prevent the solder joint between the choke braid and other braided structure (120) from flaring (Dickhans: [0106]).
Regarding claim 15, Brannan fails to disclose a sealing layer over the continuous wire mesh.
However, Dickhans discloses a sealing layer (shrink tube 350) over the continuous wire mesh (choke braid 340; see Figs. 32 & 33 where 350 is disposed over the choke braid 340). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the exposed mesh of Brannan to the sealed mesh of Dickhans for the purpose of securing the choke braid (340) to the choke tube (330) and prevent the solder joint between the choke braid and other braided structure (120) from flaring (Dickhans: [0106]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, as applied to claim 17, further in view of Bonn (U.S. Pat. No. 8876814, cited in IDS), herein referred to as “Bonn”. 
Regarding claim 19, Brannan discloses a cooling system (coolant 18) but fails to disclose returning the fluid to the cooling system through a sheath extending over the energy transmission member.  
However, Bonn discloses returning the fluid to the cooling system through a sheath (high dielectric jacket 265, Fig. 2) extending over the energy transmission member (Col. 7, lines 16-19: Fluid deposited into the feedpoint 230 and distal radiating portion 205 flows proximally through the fluid return lumen 237 as indicated by return flow arrows "AAA"; see Fig. 2). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluid cooling system of Brannan to that of Bonn for the purpose of analyzing a physical property of the returned fluid and providing an alert, alarm or warning if the analyzed physical property is outside a predetermined range or exceeds a predetermined limit or threshold (Bonn: Col. 5, lines 36-44). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, as applied to claim 17, further in view of Eshel. 
Regarding claim 20, Brannan fails to disclose discharging the fluid through a port in a sheath extending over the energy transmission member.
However, Eshel discloses discharging the fluid through a port (water outlet 32) in a sheath (jacket 2) extending over the energy transmission member (antenna 4) (Col. 3, lines 46-48: the water exiting via the water outlet 32 at the proximal end of the applicator). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid cooling system of Brannan to the open fluid cooling system of Eshel for the purpose of intentional heating of the adjacent tissue lining the body cavity receiving the applicator (Eshel: Col. 5, lines 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794